OF TEXAS



                                 May        3, 1974



The Honorable Gene Riddle Brownrigg                   Opinion No.   H-   294
Executive   Director
American    Revolution Bicentennial Commission
    of Texas                                          Re:   Whether members       of the
P. 0. Box (2366                                             American    Revolution
Austin,   Texas 78711                                       Commission     are entitled
                                                            to the twelve-cent   mile-
                                                            age reimbursement
                                                            afforded members      of the
                                                            Legislature   in House Bill
Dear Ms.   Brownrigg:                                       139, 63rd Legislature

       The American   Revolution Bicentennial   Commission    was created by
a statute enacted in 1969 (Acts 1969, 61st Leg.,  R..S.,  ch. 868, p. 2620),
now found as Article 6145-8,    Vernon’s Texas Civil Statutes.

      Section   1B’protides:

                    “Members     of the commission    shall be reimbursed
            for mileage and per diem only, and shall receive no
            other compensation,       perquisite or allowance.    The mile-
            age shall be the same as allowed to members          of the Legis-
            lature,   to wit, ten cents per mile.   . . .”

        The temporary Appropriations      Act for September I, 1969. to October
31, 1969 (Acts 1969, 61st Leg.,     2d C.S.,    ch. 49, p. 221) allowed members
of the Legislature   the same ~mileage allowance as provided for other State
officials and employees,    i. e., tencents per mile [Ibid. Article V, 5 13(a) and
$16(d)].   The same rates were maintained in the Appropriations         Acts for fis-
cai1970   and 1971 (Acts 1969, blat Leg.,     2d C.S.,  ch. 50, p. 623); for fiscal
1972 (Acts 1971, 62nd Leg.,     R. S., ch. 1047, p. 3421) and for fiscal 1973 (Acts
1972, 62nd Leg.,    3rd C.S.,    ch. 1, p. 15).




                                       p.    1370
The Honorable   Gene Riddle    Brownrigg,    page 2    (H-294)




      However,   the General Appropriations     Act for fiscal 1974 and 1975
(Acts 1973, 63rd Leg.,   ch. 659, p. 1786) allows a mileage rate of 12 cents
per mile, not only for members     of the Legislature  [Article V. § 15(c), p.
22071 but also for state employees    [Article V, 5 12(a), p. 22041.

        The Appropriations     Act for fiscal 1974 and 1975 (supra) does contain
an appropriation     for your commission     for travel expenses,  but there is no
legislation,    general or special,   other than the quoted provisions   of Article
6145-8,    V. T. C. S., bearing upon the mileage allowance to be granted Com-
mission members.

      Your question   is whether   the Commissioners       are entitled   to the 12-
cent mileage.

      In construing the language of Article 6145-8, V. T. C. S., which we
have quoted, our ,duty is clear. In Trimmier   v. Carlton,  296 S.~W. 1070
(Tex. 1927), the Supreme Court, when faced with a similar problem, said:

                     “Statutes which refer to other statutes and make
            them applicable       to then subject of legislation   are called
             ‘reference    statutes, ’ and are a familiar      and valid mode
            of legislation.      The general rule is that when a statute
            is adopted by a specific descriptive         reference,    the adop-
            tlon takes the statute as it exists at that time, and the
             subsequent amendment thereof would not be within the
            terms of the adopting act.          But when the language of the
            adopting act is such as to evidence an intention on the
            part of the Legislature        that the act as it then existed and
            as it might thereafter        be amended was to be adopted,.then
            the courts will give effect to that intention,        and theadopted
            act and amendments          thereto will be held to be within then
            meaning of the adopting act and to govern the subject
            matter thereof.       . . .‘I   (296 S. W. at 1074)


See also St. Paul Mercury Ins. Co. v. Billiot,     342 S. W. 2d 161 (Tex. Civ.App.,
Beaumont,   1960, err. ref’d.); Sutherland Statutory   Construction  (4th Ed. 1973)
$51.08,  p. 324.




                                     p.   1371
The Honorable   Gene Riddle   Brownrigg,      page 3   (H-294)




       Had the statute in question provided no more than that members        of
the Commission      were to receive the same mileage as allowed to members
of the Legislature,    we would have had little difficulty in concluding that,
as the allowance    of the Legislature rose,  so also did the allowance  to the
n-embers of the Commission.

      But, the Legislature    in enacting Article   6145-8 was not. content to
refer to the legislative allowance.     Instead,  it added the words: “to wit,
ten cents per mile.”

      “To wit” means “that is to say; namely. ” Blacks Law Dictionary
(4th Ed. 1951); Webster6 International Dictionary   (3rd Ed. 1967). And see
cases collected 4lA. Words and Phrases,     “to wit, ” p. 450.

       As we read Article 6145-8,    “ten cents per mile” defines more speci-
fically what was meant by the preceding phrase.      It is our conclusionthat
the Legislature intended that members ,of the Commission        receive ten cents
per mile until and unless specifically   changed by legislative   enactment.

                                  SUMMARY

                   Under present legislation,  members     of the
            American   Revolution Bicentennial   Commission     are
            to receive ten cents per mile reimburse,ment      for
            the use of their private automobiles   on official business.




                                     Attorney     General   of Texas




DAVID M. KENDALL,        Chairman
Opinion Committee




                                     p.    1372